DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, of which Claims 4, 7, 8 and 18 are withdrawn from consideration as directed to an unelected invention.  Claims 1-3, 5, 6, 9-17 and 19-20 are currently under consideration for patentability under 37 CFR 1.104. 

Election/Restrictions
Applicant’s election without traverse of species (a) readable on Claims 1-3, 5, 6 and 9-20 in the reply filed on 12/10/2021 is acknowledged.
Claim 18 is withdrawn by Examiner as directed to unelected species c.  Claim 18 recites “wherein while a live image is being observed, the processor is configured to control the display device for displaying the first image and the second image, and in an event of a freeze instruction, the processor is configured to control the display device for displaying the first image or the second image captured entirely on the display device based on the determined result.” This subject matter is described in paragraphs [0109] – [0111], for example, which is directed to a modification of the second embodiment identified as species c in the Restriction Requirement dated 10/22/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “focal position” and “subject” and “hysteresis” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites the limitation “generate an blurred image.”  Examiner suggests amending the claim to .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “using the deblurred image and other image which is not deblurred.”  There is insufficient antecedent basis for “other image” in the claim.  Examiner suggests amending the claim to recite “using the deblurred image and an 
Claim 14 recites the limitation “generate a blurred image by blurring other image of the first image or the second image.”  There is insufficient antecedent basis for “blurring other image of the first image or the second image” in the claim.  Examiner suggests amending the claim to recite “generate a blurred image by blurring a different image of the first image or the second image,” or similar.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 9, 11, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US PG PUB 2010/0208046; hereinafter “Takahashi”) in view of JP 2014-228851 A to Fujiyama et al. (an English machine translation of which is used for the rejection and is herein attached; hereinafter “Fujiyama”).
As to Claim 1, Takahashi discloses an endoscopic system (e.g., Fig. 16, paragraph [0127]) comprising:
5a first optical system (e.g., 1R, Fig. 16) having a first focal position (e.g., paragraph [0021], [0135]) and forming a first image of a subject (e.g., paragraph [0052], [0131]);
a second optical system (e.g., 1L, Fig. 16) having a second focal position (e.g., paragraph [0021], [0135]) that is different from the first focal position (e.g., “afocal”, paragraph [0135]) and forming a second image the subject (e.g., paragraph [0052], [0129] “measurement value” and “measured object” and [0131]);
an image capturing device (image sensor 3, Fig. 16, generically described at paragraph [0062]) having an image capturing surface and configured to 10capture the first image and the second image; 
a display device (e.g., image display unit 9, Fig. 16, paragraph [0027]) displays the first image or the second image being captured by the image capturing device (e.g., paragraph [0150], [0151]);
a processor (e.g., 7, Fig 16, paragraph [0129]) configured to 
output a determined result (e.g., paragraph [0026], [0129]); and 
switch to the first image or the second image based on the determined result and control the display device for displaying the first image or the second image (e.g., paragraph [0134] and see paragraph [0129] describing processor 7 controlling the switching means 5 and paragraph [0125] describing using the determined result, Figs. 7A, 7B).
Takahashi does not appear to specifically disclose the processor is configured to compare a position of the subject in a part of an area displayed on the 15display device with at least one threshold value being established between the first focal position and the second focal position.  
However, in the same field of image focus correction due to parallax in a stereoscopic endoscope, Fujiyama teaches a processor configured to compare a position of the subject in a part of an area displayed on the 15display device with at least one threshold value being established between the first focal position and the second focal position (e.g., illustrated in Fig. 7, 8, paragraph bridging pages 4 and 5 of the machine translation “The storage unit 49 includes various programs related to the endoscope apparatus 1, for example, an image acquisition program, various parameters, and parallax that is information on the parallax of the first optical lens unit 31 and the second optical lens unit 32 in the optical adapter 3. Information 491 is stored. Here, the information on the parallax includes a positional relationship such as a relative distance and an angle difference between the first optical lens unit 31 and the second optical lens unit 32, a movement amount of the bending unit 22 for eliminating the parallax, and the like” and third full paragraph at page 5 “At this time, the imaging drive unit 42 causes the imaging element 21a to perform pixel readout processing of the area including the area E1 of the light receiving surface 211”).
It would have been prima facie obvious to one having ordinary skill in the art to provide the display control techniques and comparison of the position with a value as Fujiyama for the advantage of synthesizing images with different focus positions to generate a single image that is in focus despite parallax between first and second optical systems.
As to Claim 3, Takahashi and Fujiyama disclose the endoscopic system of Claim 1, as discussed above.
Takahashi further discloses wherein the first image and the second image are formed on a same image capturing area of the image capturing surface (first and second images are formed on a common region on image sensor 3, paragraph [0140]) and wherein the endoscopic system further comprising:
an optical path switcher switches between a first optical path of the first optical system and a second optical path of the second optical system on a time-division basis (e.g., paragraph [0129], [0130], [0137]); wherein 
the processor is configured to acquire the first image and the second image on the time-division basis while the first optical system and the second optical system are being switched by the optical path switcher (e.g., paragraph [0129], [0137]).
As to Claim 5, Takahashi and Fujiyama disclose the endoscopic system of Claim 1, as discussed above.
Takahashi does not appear to specifically disclose the limitations of Claim 5 because Takahashi does not appear to specifically disclose the processor is configured to calculate an amount of light.
Fujiyama teaches the processor is configured to calculate an amount of light (e.g., 13th full paragraph at page 5, “…a calculation unit 401 that performs calculation processing based on the luminance of each pixel, instead of the control unit 40 described above. In the second embodiment, the light source 331 of the illumination unit 33 is described as a light source that can change the intensity of illumination light emitted by itself such as an LED”);
calculate the position of the subject in the part of the area displayed on the display device using the amount of light applied to the image capturing surface (e.g., page 6, 3rd and 4th full paragraphs “After calculating the average luminance, the control unit 40a causes the calculation unit 401 to calculate the luminance value (average luminance) of the NF image−the luminance value (average luminance) of the FF image, and acquires the calculation result (step S208). When the calculation result is not 0 (step S208: No), the control unit 40a outputs a signal for reducing the light source voltage and current value of the light source 331 to the illumination driving unit 43 (step S209). When the signal is input, the illumination drive unit 43 outputs a drive signal for reducing the light source voltage and current value of the light source 331 to the illumination unit 33.  Thereby, the intensity of the illumination light from the light source 331 is reduced. When the intensity of the illumination light is reduced, the control unit 40a causes the imaging drive unit 42 to acquire an NF image again (step S210). The imaging drive unit 42 drives the imaging device 21a and acquires an image signal related to the image from the second optical lens unit 32 as an NF image. When the control unit 40a acquires the NF image again in a state where the intensity of the illumination light is reduced, the control unit 40a returns to step S207.”), and 
(page 6, 5th full paragraph ‘On the other hand, when the calculation result is 0 in step S208 (step S208: Yes), the control unit 40a performs a cut-out process of an effective area (rectangular area) in the cut-out unit 461 for the acquired FF image and NF image. Then, the synthesizing unit 462 performs synthesis processing of the FF image and the NF image that have been subjected to the clipping process (step S211). As a result, it is possible to acquire a single composite image that is focused on the far point side in the observation depth and also focused on the near point side’).
It would have been prima facie obvious to one having ordinary skill in the art to provide the amount of light as the measurement metric to calculate the position of the subject in the part of the area displayed on the display device as taught by Fujiyama for the advantage of using a known metric to perform a routine calculation.
As to Claim 6, Takahashi and Fujiyama disclose the endoscopic system of Claim 1, as discussed above.
Takahashi does not appear to specifically disclose the limitations of Claim 6 because Takahashi does not appear to specifically disclose the processor is configured to calculate an area feature quantity, which the instant application defines as a contrast in luminance at the boundary of an edge at paragraph [0078], for example.
Fujiyama teaches the processor is configured to calculate an area feature quantity (e.g., page 6, 6th full paragraph “In the calculation of step S208, the calculation result being 0 means that the average luminance of the FF image is equal to the average luminance of the NF image. That is, when the FF image and the NF image are combined, the luminance values at the boundary between the FF image C1 and the NF image C2 are substantially equal in the composite image W2 shown in FIG. [sic]”);
calculate the position of the subject in the part of the area displayed on the display device using the area feature quantity of the first image or the second image (page 6, 9th full paragraph “For example, in FIG. 12, the solid line of the graph indicates the luminance of the pixels in the FF image and the NF image when the average luminance value of the FF image−the average luminance value of the NF image is 0, and the broken line of the graph indicates the average luminance of the FF image. Value- Indicates the luminance of the pixel in the NF image when the average luminance value of the NF image is not 0 (> 0). When the average luminance value of the FF image−the average luminance value of the NF image is not 0 (> 0), the luminance of the FF image is smaller than the luminance (dashed line) of the NF image at the boundary between the FF image and the NF image. . As a factor of the difference in luminance, there is a difference in the amount of light taken in due to a difference in focal length”), and
compare the position of the subject with the at least one threshold value established between the first focal position and the second focal position (e.g., page 6, 10th full paragraph “Further, according to the second embodiment described above, since the intensity of the light source 331 is controlled based on the average luminance of the FF image and the average luminance of the NF image, the luminance of the NF image is adjusted. A difference in luminance at the boundary between the image and the NF image is small, and an image suitable for observation can be generated.”).
It would have been prima facie obvious to one having ordinary skill in the art to provide the amount of light as the measurement metric to calculate the position of the subject in the part of the area displayed on the display device as taught by Fujiyama for the advantage of using a known metric to perform a routine calculation.
As to Claim 9, Takahashi and Fujiyama disclose the endoscopic system of Claim 1, as discussed above.
Takahashi further discloses wherein each of the first optical system and the second optical system includes a parallax with respect to one another (e.g., paragraph [0052], [0056]) and wherein 15the processor is configured to measure a distance up to the position of the subject in the part of the area by performing stereo measurement on the first image and the second image and outputting a measured distance (e.g., paragraph [0079]).
As to Claim 11, Takahashi and Fujiyama disclose the endoscopic system of Claim 9, as discussed above.
Takahashi and Fujiyama further discloses wherein the processor is configured to measure the subject on the image displayed on the display device (e.g., paragraph [0129] disclosing measuring the measuring object and paragraph [0133] disclosing the measurement object is displayed on the monitor).
As to Claim 15, Takahashi and Fujiyama disclose the endoscopic system of Claim 1, as discussed above.
Takahashi and Fujiyama further disclose wherein the processor is configured to determine the position of the subject in the part of the area displayed on the display device (this limitation is already claimed in Claim 1 and the combination of Takahashi and Fujiyama teach the limitation as cited above),
Takahashi further discloses wherein the processor is configured to 5calculate the position of the subject, and if the determined result remains the same successively in a plurality of times (e.g., “if the determined result remains the same successively in a plurality of times” is a hysteresis, and this conditional limitation is met by definition if and every time the event is met more than one time), switch to the first image or the second image (e.g., paragraph [0134]), and control the display device for displaying the image (e.g., paragraph [0137]).
As to Claim 16, Takahashi and Fujiyama disclose the endoscopic system of Claim 1, as discussed above.
The combination of Takahashi and Fujiyama further discloses wherein the predetermined threshold value has a hysteresis because a hysteresis is a naturally occurring event, the limitation being met when a condition is met more than one time, thus the limitation is met since the predetermined threshold value can be met more than one time.
As to Claim 20, Takahashi discloses an endoscopic system comprising: 
(e.g., 1R, Fig. 16) having a first focal position (e.g., paragraph [0021], [0135]) and configured to form a first image of a subject (e.g., paragraph [0052], [0131]);
a second optical system (e.g., 1L, Fig. 16) having a second focal position (e.g., paragraph [0021], [0135]) that is different from the first focal position (e.g., “afocal”, paragraph [0135]) and configured to form a second image the subject (e.g., paragraph [0052], [0129] “measurement value” and “measured object” and [0131]) wherein each of the first optical system and the second optical system includes a parallax with respect to one another (e.g., paragraph [0052], [0056]); 
an image capturing device (image sensor 3, Fig. 16, generically described at paragraph [0062]) having an image capturing surface and configured to capture the respective first image and the second image; 
a display device (e.g., image display unit 9, Fig. 16, paragraph [0027]) displays the first image or the second image being captured by the image capturing device (e.g., paragraph [0150], [0151]); 
a processor (e.g., 7, Fig 16, paragraph [0129]) configured to 
output a determined result (e.g., paragraph [0026], [0129]); and 
switch to the first image or the second image based on the determined result and control the display device for displaying the first image or the second image (e.g., paragraph [0134] and see paragraph [0129] describing processor 7 controlling the switching means 5 and paragraph [0125] describing using the determined result, Figs. 7A, 7B), and
(e.g., paragraph [0135] disclosing measuring distance, which in a stereoscopic endoscope, is stereo measurement, see also paragraph [0137]).
Takahashi does not appear to specifically disclose the processor is configured to compare a position of the subject in a part of an area displayed on the 15display device with at least one threshold value being established between the first focal position and the second focal position.
However, in the same field of image focus correction due to parallax in a stereoscopic endoscope, Fujiyama teaches a processor configured to compare a position of the subject in a part of an area displayed on the 15display device with at least one threshold value being established between the first focal position and the second focal position (e.g., illustrated in Fig. 7, 8, paragraph bridging pages 4 and 5 of the machine translation “The storage unit 49 includes various programs related to the endoscope apparatus 1, for example, an image acquisition program, various parameters, and parallax that is information on the parallax of the first optical lens unit 31 and the second optical lens unit 32 in the optical adapter 3. Information 491 is stored. Here, the information on the parallax includes a positional relationship such as a relative distance and an angle difference between the first optical lens unit 31 and the second optical lens unit 32, a movement amount of the bending unit 22 for eliminating the parallax, and the like” and third full paragraph at page 5 “At this time, the imaging drive unit 42 causes the imaging element 21a to perform pixel readout processing of the area including the area E1 of the light receiving surface 211”).
It would have been prima facie obvious to one having ordinary skill in the art to provide the display control techniques and comparison of the position with a value as taught by Fujiyama for the advantage of synthesizing images with different focus positions to generate a single image that is in focus despite parallax between first and second optical systems.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US PG PUB 2010/0208046; hereinafter “Takahashi”) in view of JP 2014-228851 A to Fujiyama et al. (an English machine translation of which is used for the rejection and is herein attached; hereinafter “Fujiyama”) as applied to Claim 1 above, and further in view of Lilagan et al (US PG PUB 2014/0267626; hereinafter “Lilagan”).
As to Claim 2, Takahashi and Fujiyama disclose the endoscopic system of Claim 1, as discussed above.
Takahashi and Fujiyama do not appear to specifically disclose details as to how the area or the part of the area is selected. However, using a cursor to select different areas on a computer display was well known in the art.
Lilagan broadly teaches allowing a user to specify a target area such that Lilagan teaches wherein a part of an area is set or changed by a user with a cursor on an image displayed by a display device (e.g., paragraph [0034]).
prima facie obvious to one having ordinary skill in the art to provide the GUI interaction capabilities as taught by Lilagan for the advantage of allowing a user to direct what portion of a target area to focus on and doing so using conventional computer techniques.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US PG PUB 2010/0208046; hereinafter “Takahashi”) in view of JP 2014-228851 A to Fujiyama et al. (an English machine translation of which is used for the rejection and is herein attached; hereinafter “Fujiyama”) as applied to Claim 1 above, and further in view of Nakamura (US PG PUB 2001/0012053; hereinafter “Nakamura”).

As to Claim 19, Takahashi and Fujiyama disclose the endoscopic system of Claim 1, as discussed above.
Takahashi and Fujiyama are silent regarding manufacturing variations within optical systems of stereoscopic endoscopes.  However, it was well known in the art that such variances are present and need to be accounted for for imaging purposes.
Nakamura teaches it was well known that stereoscopic endoscopes result in defects and variations between the two optical systems such that Nakamura teaches wherein the first focal position of the first optical system and the second focal position of the second optical system are different from each other due to a variation in a manufacturing process therefor (e.g., paragraph [0018]).
It would have been prima facie obvious to one having ordinary skill in the art to account for manufacturing errors in optical systems due to stereoscopic endoscopes .

Allowable Subject Matter
Claims 10 and 17 and Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is US PG PUB 2010/0208046 to Takahashi.  Regarding Claim 10 and 17, Takahashi discloses the processor is configured to 20calculate the position of the subject in the part of the area displayed on the display device using the measured distance, and to compare the position of the subject with the at least one threshold value.  However, Takahashi does not disclose the at least one threshold value established between the first focal position and the second focal position.  Claim 10 depends from Claim 9 and Claim 9 defines the measurement as being based on distance and that the processor performs stereo measurement.  Moreover, the limitation “the at least one threshold value established between the first focal position and the second focal position” when read in view of the specification is interpreted as requiring the threshold value to be a distance (e.g., see Fig. 4 and paragraphs [0055] and [0056].  Takahashi does not lend itself to a modification wherein a distance could be used as the measurement value for calculating the position of the subject because the measurement value in Takahashi is a displacement between corresponding measurement points on the respective images by correlation operation and calculating a predetermined measurement value on the measurement object (for example, size or depth of the Takahashi either.
Regarding Claims 12-14, Takahashi is silent regarding generating blurred and deblurred images.  The closest prior art is JP 2013105078A which teaches detecting whether a blur is present in images having parallax.  JP 2013105078A does not teach generating blurred and deblurred images and using the blurred or deblurred images to perform stereo measurement.  While Examiner notes generating blurred and deblurred images is not novel in itself, it would not have been obvious to one having ordinary skill in the art to generate blurred and deblurred images and use those images to perform the stereo measurement to resolve parallax, as claimed, in combination with Takahashi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG PUB 2018/0067296 to Sugie et al. disclosing medical observation system including a medical imaging device that captures a plurality of images of a living body while changing a focus position, and circuitry that generates a composite image by compositing the plurality of images captured by the medical imaging device, and switches output between the generated composite image and one of the plurality of images based on a result of analysis performed on at least one of the plurality of images.
JP 2013105078A disclosing detecting whether a blur is present in images having parallax.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624. The examiner can normally be reached Monday - Friday 11am - 3pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795